DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nord (US 6,921,502) in view of Melucci (US 20040224130).
As to claim 1, Nord teaches a process for making a component that would inherently have increased slip resistance (col. 8) comprising: 
contacting a patterned release fabric (6:1-11) with a resin material (6:8-9, tacky rubber) under conditions to form a component with release fabric embedded on a side of the composite component (Figs. 45-46); 
removing the release fabric from the component under conditions to form a patterned component (Fig. 47) inherently having increased slip resistance.  
Nord is silent to a reinforcement in the resin and forming a composite.
Melucci teaches an elastomeric mat reinforced using a material such as glass fiber reinforcing mat.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Melucci reinforcement in the Nord mat as an obvious improvement that would increase the overall strength and durability of the mat in applications where it will be subjected to high stress and wear (Melucci, [0027]).
As to claims 2-4 and 7-9, Nord teaches coated woven fiberglass impregnated with Teflon (meets polytetrafluoroethylene) release agent (6:1-11).  In light of the patterns shown in Figs. 37-44, the patterned release fabric would obviously have an open mesh pattern (to accommodate the apertures) and would have openings of the same or different sizes and shapes (Fig. 44, Fig. 41). As to claims 5 and 6, Nord’s coated woven fiberglass can be provided with openings selected from triangles (Fig. 40) and other patterns (Figs. 37-39).  Nord teaches that the “…shape of such a protrusion is virtually limitless and may be of any size…” (4:55-56).  “The separate protrusions thus provide discrete areas of relaxed stress within the inventive mat…which provides a cushioning effect to a pedestrian…” (4:63-66).  Since the purpose of the Nord protrusions is to provide cushioning comfort to users, one of ordinary skill in the art would have recognized the size of the protrusions/openings to be a result effective variable.  One would have arrived at the claimed sizes as a matter of routine optimization in an effort to improve cushioning comfort to users.  As to claim 10, Nord’s coated woven fiberglass inherently has a weight and is configured to be embedded to a thickness (see Figs. 45-47).

Claims 3-6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nord (US 6,921,502) in view of Melucci (US 20040224130), and further in view of Bennett (US 20180043666).  Nord and Melucci teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 3-6, Nord teaches coated woven fiberglass impregnated with Teflon (meets polytetrafluoroethylene) release agent (6:1-11).  In light of the patterns shown in Figs. 37-44, the patterned release fabric would obviously have openings of the same or different sizes and shapes (Fig. 44, Fig. 41).  Even if the patterns shown in Figs. 37-44 cannot be considered an “open mesh”, in this alternate rejection, Bennett provides an open weave fiberglass mat embedded in a polymer ([0006]).  
It would have been prima facie obvious to incorporate the Bennett open weave fiberglass mat into Nord because (a) Nord teaches/suggests woven fiberglass for reinforcing a polymer and Bennett provides a woven fiberglass for reinforcing a polymer within the scope of Nord’s teaching/suggestion, or alternatively, (b) Nord teaches/suggests woven fiberglass in a polymer and Bennett provides a woven fiberglass in a polymer that one would have viewed to be an obvious interchangeable substitute for the Nord woven fiberglass.
As to claims 11 and 12, Nord teaches coated woven fiberglass impregnated with Teflon (meets polytetrafluoroethylene), but is silent to the release fabric weight.
Bennett teaches providing an open weave fiberglass mat with a weight between 150-600 g/m2 ([0006]) embedded in a polymer that reduces the thermal expansion coefficient of the resulting composite ([0005]).  
It would have been prima facie obvious to incorporate the Bennett open weave fiberglass mat into Nord because (a) Nord teaches/suggests woven fiberglass for reinforcing a polymer and Bennett provides a woven fiberglass for reinforcing a polymer within the scope of Nord’s teaching/suggestion, or alternatively, (b) Nord teaches/suggests woven fiberglass in a polymer and Bennett provides a woven fiberglass in a polymer that one would have viewed to be an obvious interchangeable substitute for the Nord woven fiberglass.




Conclusion
Applicant is invited to contact the Examiner to discuss possible amendments, including amendments which would recite particular (but not all) resins listed in Applicant’s specification ([0011]) in the resulting article and a specific configuration of the resulting article (round tank cover, see [0008]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742